[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Defendant moves to strike Plaintiff's Second, Third and Fourth Counterclaims. Since the underlying foreclosure action has been withdrawn, these counterclaims must stand as separate causes of action.
In the Second and Third Counterclaims defendant alleges violation of provisions of the United States and the Connecticut Constitutions.42 U.S.C.A. 1983
creates a cause of action for deprivation of rights secured by the U.S. Constitution, and in Binette v. Safo, 244 Conn. 23 (1998) our Supreme Court recognizes a cause of action exists for violation of the Connecticut Constitution.
In the Fourth Counterclaim defendant alleges a violation of Corrupt Organizations and Racketeering Activity Act (CORA), § 53-393, et seq. of Connecticut General Statutes. That statute does not grant the right to bring a civil action for its violation. Moreover, the statute requires an allegation of "at least two incidents of racketeering activity" and defendant has failed to meet that requirement. CT Page 1895
Based on the foregoing, the motion to strike the Second and Third Counterclaims is DENIED; the motion to strike the Fourth
Counterclaim is GRANTED.
  ___________________ Robert Satter Judge Trial Referee